Citation Nr: 1220913	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia, left patella (a "left knee disorder").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to January 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Cleveland, Ohio RO.  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The matter was previously before the Board in March 2008 and March 2011, when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the rating for the Veteran's service-connected left knee disability, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).  

In its March 2011 remand, the Board found that a November 2010 VA joints examination was inadequate.  The Board noted the Veteran's wish to be re-examined as well as his January 2011 argument that his meniscal tear (for which surgery was then pending) was essentially overlooked by the November 2010 VA examiner (and is not reflected in the current 10 percent rating).  The Board also noted that the examination report, and rating assigned, appeared to conflict somewhat with notations in treatment records, including that there is X-ray evidence of arthritis (see September 2010 VA treatment report) with limitations of motion (described in July 2010 as severe) and that there is instability (see June 2010 treatment record showing positive mediolateral/McMurray test).  On remand, the Board instructed that another examination to resolve the apparent discrepancies was necessary.    

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2011.  However, VA treatment records reflect that he then (in May 2011) underwent left knee arthroscopic surgery for ACL and meniscal repair.  It appears that he sought non-VA surgical treatment, as indicated on a February 2011 VA treatment record which noted the Veteran's request for an outside referral for knee surgery: he was "tired of waiting for VA" and was willing to use his private insurance for the surgery.  The complete clinical records relating to the surgery (all pre-surgical evaluations/consultations, complete records pertaining to the surgery, and the records pertaining to any post-surgical convalescence) are not associated with the claims file, but are pertinent/critical evidence that must be secured.  

Accordingly, the claim seeking an increased rating for left knee disability must again be remanded.  A March 2012 supplemental statement of the case (SSOC) made no mention of the May 2011 left knee surgery, which took place one month after the April 2011 VA examination, or any treatment records since that time.  Furthermore, the last surgery renders the April 2011 VA examination no longer reflective of the current status of the disability; hence, a contemporaneous examination to address the current severity of the left knee disability following the May 2011 arthroscopic surgery is necessary.  

In addition, records of any VA evaluation or treatment the Veteran has received for his left knee in the interim are constructively of record, and would be pertinent evidence that must be secured. 

Finally, the Board notes that the surgery raises the inextricably intertwined unadjudicated issue of the Veteran's entitlement to a convalescent rating following the May 2011 surgery.  That issue must be developed and addressed.  

The Veteran is advised that governing regulations provide that where evidence requested in connection with a claim for benefits is not received within a year of the request, the claim is to be considered abandoned (See 38 C.F.R. § 3.158(a)), and also that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim is to be denied (See C.F.R. § 3.655(b)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the left knee disability.

2.  The RO should ask the Veteran to identify all sources of private evaluation and/or treatment he has received for his left knee disability since April 2011, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations.  Of particular interest are complete records of the evaluations leading up to the surgery in May 2011, the records pertaining to that surgery, and the records pertaining to the post-operative convalescence.  The RO should secure for association with the claims file complete clinical records outstanding from all sources identified.

3.  The RO should then arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service connected left knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination including this remand, the recent VA treatment records, and records pertaining to May 2011 knee surgery.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria.  The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee; as well as specific findings as to whether there is subluxation or instability and, if so, the degree of such.  The examiner should explain the rationale for any opinions given (and if the examination findings conflict with findings noted in treatment records reconcile the discrepancies).   

4.  The RO should address any convalescence (paragraph 30) rating questions raised, then re-adjudicate the Veteran's claim (to include whether referral for consideration of an extraschedular rating is warranted -whether schedular criteria are inadequate).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

